

116 HR 6405 IH: Chinese Government COVID-19 Accountability Act
U.S. House of Representatives
2020-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6405IN THE HOUSE OF REPRESENTATIVESMarch 26, 2020Mr. Steube introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the President, in consultation with the Secretary of the Treasury, to develop and carry out a strategy to seek reimbursement from the People’s Republic of China of funds made available by the United States Government to address the Coronavirus Disease 2019 (COVID-19).1.Short titleThis Act may be cited as the Chinese Government COVID-19 Accountability Act.2.FindingsCongress finds the following:(1)The United States economy has been severely affected by the Government of the People’s Republic of China’s controls on media reporting that limit coverage of the Coronavirus Disease 2019 (COVID-19).(2)United States Government senior officials have expressed concerns about the completeness and timeliness of information China is reporting on COVID-19 and about the overall economic impact of COVID-19 in the United States.(3)China should be held financially responsible for funds made available by the United States Government to address COVID-19.3.Executive strategy to seek reimbursement from China of funds made available by the United States Government to address COVID-19(a)Executive strategyThe President, in consultation with the Secretary of the Treasury, shall develop and carry out a strategy to seek reimbursement from the People’s Republic of China of funds made available by the United States Government to address COVID-19.(b)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the President shall submit to the appropriate congressional committees a report on the strategy required under subsection (a) and its implementation. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Appropriations, the Committee on the Budget, and the Committee on Ways and Means of the House of Representatives;(2)the Committee on Appropriations, the Committee on the Budget, and the Committee on Finance of the Senate; and(3)the Joint Economic Committee.